DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 10, 12-14, 16, 18, 19, 22-25, 30 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the closest prior art appears to be Edwards et al. (US 2010/0309012 A1, cited previously and hereafter 'Edwards') and Nguyen (US 2017/0049960 A1, cited previously).
Edwards discloses a drug delivery device (auto-injector 4002; see Figs. 5-20, 26-34) comprising: a housing (4110) having an interior surface and an exterior surface, the interior surface defining an interior space (see Fig. 26 showing housing in phantom); a reservoir (4262) disposed within the interior space of the housing (Figs. 26, 27, 34), the reservoir configured to store a volume of a drug to be delivered to a patient (para 0069); a cannula (4212) operably connected to the reservoir and adapted to extend at least partially beyond the exterior surface of the housing for delivering the drug to the patient (para 0069, 0070, 0081); one or more light sources (4958A, 4958B) disposed adjacent the exterior surface of the housing (para 0087-0089, Figs. 5-7), each light source operable to indicate one of one or more operational conditions of the drug delivery device (para 0087-0089); an adhesive label (4910; see Figs. 5-9) fixed to the exterior surface of the housing adjacent to the one or more light sources (para 0085, 0086), the label including one or more informational messages (para 0085), each informational message aligned with one of the one or more light sources for conveying to a user an operational condition of the drug delivery device as indicated by a correspondingly adjacent light source of the one or more light sources (see para 0085 and Fig. 5 showing indicia in form of arrows), wherein the adhesive label includes one or more alignment features (openings 4918) to align the label relative to the one or more light sources (para 0087); and a controller (electronic circuit system 4920 which includes microprocessor 4950) operably connected to the one or more light sources (see para 0087-0089, 0105), the controller being configured to selectively illuminate the one or more light sources based on the operational condition of the drug delivery device (see para 0087-0089, 0105), wherein the one or more alignment features of the adhesive label include one or more openings (4918), each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label (see para 0087, Figs. 5-7).
However Edwards is silent to the controller being operably connected to the reservoir, and the controller being configured to actuate the reservoir to deliver the drug (the reservoir of Edwards is “actuated” by a user manually pressing the auto-injector against a patient and not by the controller), and further wherein at least one informational message aligned with at least one light source of the one or more light sources includes a textual and/or symbolic message describing a delivery-complete condition of the drug delivery device.
Also as to claim 1, Nguyen discloses many of the limitations of the claim (see 1/18/22 Final Rejection), however the examiner agrees with the applicant that Both et al. (US 2011/0166512 A1, cited previously and hereinafter 'Both') teaches a light to indicate either delivery in process and/or delivery is complete and that Both is silent to any label of the drug delivery device having an information message aligned with at least one light source of the one or more light sources that includes a textual and/or symbolic message describing a delivery-complete condition of the drug device. The examiner has reconsidered the previous rejection of claims 1 and 3 (some of the subject matter of claim 3 was brought into instant claim 1) and determined that all things considered, modifying Nguyen as claimed would appear to require a significant degree of hindsight using the prior art of record.
Claims 2-4, 10, 12-14, and 16 depend from claim 1.
Claim 18 contains limitations largely similar to claim 1 and is therefore considered allowable for the same reasons as mentioned above.
Claims 19, 22-25, and 31 depend from claim 18.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783